          Case 2:21-mc-00014-WBS-AC Document 10 Filed 04/12/21 Page 1 of 2

 1 Harrison W. Long
   Rawls Law Group
 2 211 Rocketts Way, Suite 100
   Richmond, VA 23231
 3 wlong@rawlslawgroup.com
   (904) 344-0038
 4
   William Weiss
 5 140 Geary Street, 7th Floor
   San Francisco, CA 94108
 6 william.weiss@gmail.com
   (415) 235-7060
 7
   Attorneys for Petitioner
 8 SANDRA L. CAREY

 9 PHILLIP A. TALBERT
   Acting United States Attorney
10 JOSEPH B. FRUEH
   Assistant United States Attorney
11 501 I Street, Suite 10-100
   Sacramento, CA 95814
12 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
13 Facsimile: (916) 554-2900

14 Attorneys for Respondent
   DEPARTMENT OF VETERANS AFFAIRS
15

16

17                            IN THE UNITED STATES DISTRICT COURT

18                               EASTERN DISTRICT OF CALIFORNIA

19

20   SANDRA L. CAREY,                          Case No. 2:21-MC-00014-WBS-AC

21                               Petitioner,   STIPULATION AND PROPOSED ORDER
                                               FOR (1) WITHDRAWING OPPOSITION TO
22                       v.                    PETITION TO PERPETUATE TESTIMONY,
                                               AND (2) CONSENTING TO DEPOSITION
23   DEPARTMENT OF VETERANS AFFAIRS,

24                               Respondent.

25

26

27

28
           Case 2:21-mc-00014-WBS-AC Document 10 Filed 04/12/21 Page 2 of 2

 1                                STIPULATION AND PROPOSED ORDER
 2          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the Department of Veterans Affairs hereby withdraws its Opposition (ECF 8) to the Petition to

 4 Perpetuate Testimony (ECF 1) filed by Petitioner Sandra L. Carey. Having further met and conferred

 5 regarding the Petition and the parties’ respective positions, the parties agree that the Court should enter

 6 the Proposed Order (ECF 1-1) attached to the Petition. The parties further agree that the taking of Ms.

 7 Carey’s pre-litigation deposition to perpetuate her testimony will not preclude a subsequent deposition

 8 of Ms. Carey in the event that she proceeds to file a federal lawsuit against the United States under the

 9 Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671–80.

10 Dated: April 8, 2021                                   RAWLS LAW GROUP

11                                                By:     /s/ Harrison W. Long            (authorized 4/8/2021)
                                                          Harrison W. Long
12
                                                          Attorneys for Petitioner
13                                                        SANDRA L. CAREY
14

15                                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                  By:     /s/ Joseph B. Frueh
17                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
18
                                                          Attorneys for Respondent
19                                                        DEPARTMENT OF VETERANS AFFAIRS
20

21

22 IT IS SO ORDERED

23 Dated: April 9, 2021

24

25

26

27

28


      STIPULATION AND PROPOSED ORDER
                                                         1
